444 F.2d 1095
UNITED STATES of America, Plaintiff and Appellee,v.Michael Vincent CATALANO, Appellant.
No. 71-1368.
United States Court of Appeals, Ninth Circuit.
Aug. 6, 1971, Rehearing Denied Aug. 24, 1971.

Russell E. Parsons (argued), Los Angeles, Cal., for appellant.
Phillip N. Johnson, Asst. U.S. Atty.  (argued), Harry Steward, U.S. Atty., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS and BARNES, Circuit Judges, and BYRNE, Senior district judge.
PER CURIAM:


1
The judgment of conviction for perjury before a grand jury is affirmed.


2
The point about counsel before the grand jury is well settled adverse to Catalano.  Also, we find the testimony was material.


3
We find other points raised without merit.